Citation Nr: 1307193	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-28 634	)	DATE
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Navy from April 1983 to April 2004. 

The issue on appeal initially came to the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On February 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that the Veteran was withdrawing this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by her or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in February 2013, the Veteran, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


